 


109 HR 4327 IH: No Child Support, No Passport Act
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4327 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Andrews (for himself and Mr. Platts) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize the Secretary of State to deny a passport to a noncustodial parent who is the subject of an outstanding State warrant of arrest for nonpayment of child support and to deny a passport to a custodial parent who is likely to remove a child from the United States to prevent contact permitted between the child and the noncustodial parent. 
 
 
1.Short titleThis Act may be cited as the No Child Support, No Passport Act. 
2.Denial of passports to noncustodial parents subject to State arrest warrants in cases of nonpayment of child support 
(a)In generalNotwithstanding any other provision of law, the Secretary of State is authorized to refuse a passport, or to revoke, restrict, or limit a passport, in any case in which such Secretary determines or is informed by competent authority that the applicant or passport holder is a noncustodial parent who is the subject of an outstanding warrant of arrest for nonpayment of child support, where the amount in controversy is not less than $5,000. 
(b)NotificationAny court having jurisdiction over a case in which there is issued a warrant of arrest described in subsection (a) may notify the Secretary of State if the court has reason to believe that the noncustodial parent may use a passport issued by such Secretary to evade arrest on such warrant or to remove from the United States the child for whom support is alleged to be owed. 
3.Denial of passports to custodial parents who are likely to remove a child from the United States to prevent contact permitted between the child and the noncustodial parent 
(a)In generalNotwithstanding any other provision of law, the Secretary of State is authorized to refuse a passport, or to revoke, restrict, or limit a passport, in any case in which such Secretary determines or is informed by competent authority that the applicant or passport holder is a custodial parent who is reasonably likely to remove the child from the United States for the purpose of preventing contact permitted between the child and the noncustodial parent. 
(b)NotificationAny court having jurisdiction over a case involving custody of a child may notify the Secretary of State if the court finds that there is a reasonable probability that a custodial parent may use a passport issued by such Secretary to remove the child from the United States for the purpose of preventing contact permitted between the child and the noncustodial parent. 
 
